DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Amendment after Non-final office action filed on 4/13/2022 is acknowledged. 
3.	Petition filed on 4/25/2022 has been denied (see the Miscellaneous communication dated 4/29/2022). 
	Please note: in view of the mailing of the Miscellaneous communication, the Final office action dated 4/27/2022 is hereby withdrawn, and a revised final office action is set forth herein.
4.	Claims 1-3, 5, 7, 8, 10 and 13-27 have been cancelled.
5.	Claims 4, 6, 9, 11, 12 and 28-39 are pending in this application.
6.	Claims 28-33 and 36-39 remain withdrawn from consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions, there being no allowable generic or linking claim.  
7.	Applicant elected without traverse of Group 2 (claims 4, 6, 9, 11, 12, 34 and 35) and elected without traverse of the D-Ala derivative of pB1-8 consisting of the amino acid sequence of SEQ ID NO: 49 as species of isolated and purified peptide in the reply filed on 8/16/2021.  
Restriction requirement was deemed proper and made FINAL in the previous office action.  Group 2 is drawn to an isolated and purified peptide comprising at least one amino acid residue of the crystallographic dimer interface within a region of the extracellular domain of human B7-1, said region consisting of the amino acid sequence denoted by SEQ ID NO: 14, wherein said crystallographic dimer interface consists of amino acid residues Val-15, Leu-29, Ala-30, Ser-48, Gly-49, Asp-50, Met-51, Lys-58, Asn-59, Arg-60, Thr-61, Ile-62, Phe-63, Asp-64, Ile-65, Thr-66, Val-72, Leu-74 and Ala-75 of SEQ ID NO: 14, wherein said isolated and purified peptide further comprises at least 2 additional amino acid residues at its C-terminus and/or N-terminus, wherein said additional amino acid residues are consecutive amino acid residues of SEQ ID NO: 14 immediately adjacent to said at least one amino acid residue of said crystallographic dimer interface in SEQ ID NO: 14 and functional derivatives thereof, wherein said isolated and purified peptide or any of said derivatives thereof is of a length of from 6 to 14 amino acid residues, and pharmaceutically acceptable salts or esters of said peptide and of any of said functional derivatives thereof; and a pharmaceutical composition comprising as an active ingredient at least one such isolated and purified peptide, optionally further comprising a pharmaceutically acceptable carrier, diluent, adjuvant and/or excipient.  A search was conducted on the elected species; and the D-Ala derivative of pB1-8 consisting of the amino acid sequence of SEQ ID NO: 49 as the elected species of isolated and purified peptide appears to be free of prior art.  A search was extended to the genus in claim 4; and prior art was found.  Claims 4, 6, 9, 11, 12, 34 and 35 are examined on the merits in this office action. 

Withdrawn Objections and Rejections
8.	Objection to the specification is hereby withdrawn in view of Applicant's amendment to the specification and Applicant's persuasive arguments.
9.	Objection to claim 6 is hereby withdrawn in view of Applicant's amendment to the claim.
10.	Rejection to claims 4, 6, 12 and 35 under 35 U.S.C. 102(a)(1) as being anticipated by Lorre et al (WO 98/58965 A2) is hereby withdrawn in view of Applicant's amendment to the claim.

Maintained/Revised Objections
11.	(Revised due to Applicant's amendment to the drawings) The drawings remain objected to for the following minor informality:
Figures 11: the SEQ ID number in Figure 11 should be 58 instead of 57.  Applicant is required to correct this error.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Response to Applicant's Arguments
12.	Additional minor issue is noticed in instant Figure 11.  Therefore, the drawings remain objected.
13.	(Revised due to Applicant's amendment to the claim) Claim 4 remains objected to for the following minor informality: Applicant is suggested to amend claim 4 as “…wherein said additional amino acid residues are consecutive amino acid residues of SEQ ID NO: 14 immediately adjacent to said at least one amino acid residue of said crystallographic dimer interface in SEQ ID NO: 14, and functional derivatives thereof; and wherein said isolated and purified peptide or any of said functional derivatives thereof is 6 to 14 amino acid residues in length, and pharmaceutically acceptable salts or esters of said peptide and functional derivatives thereof”.

Response to Applicant's Arguments
14.	Applicant fails to address all the minor issues in claim 4; and Applicant's amendment to the claim introduces additional minor issues in claim 4.  Therefore, the objection is deemed proper and is hereby maintained.

15.	(Revised due to Applicant's amendment to the claim) Claims 9, 11, 12 and 34 remain/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims


Response to Applicant's Arguments
16.	Applicant's amendment to the claim fails to address this objection.  Therefore, the objection is deemed proper and is hereby maintained.

Maintained/Revised Rejections
Claim Rejections - 35 U.S.C. § 112 paragraph (a)
Written Description
17.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


18.	(Revised due to Applicant's amendment to the claim) Claims 4 and 35 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application.  These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.  Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient” (MPEP § 2163).
A claimed genus may be satisfied through sufficient description of a representative number of species or disclosure of relevant, identifying characteristics such as functional characteristics coupled with a known or disclosed correlation between function and structure (MPEP § 2163(3)a(II)).  The number of species that describe the genus must be adequate to describe the entire genus; if there is substantial variability, a large number of species must be described.
The analysis for adequate written description considers (a) actual reduction to practice, (b) disclosure of drawings or structural chemical formulas, (c) sufficient relevant identifying characteristics in the way of complete/partial structure or physical and/or chemical properties or functional characteristics when coupled with known or disclosed correlation with structure, and (d) representative number of samples.
In the instant case, claims 4 and 35 recite functional derivatives of the claimed peptide. 
According to instant specification, the claimed peptides are short peptide mimetics of the B7-1 dimer interface.  These peptides bind diverse superantigens, and inhibit superantigen-mediated massive induction of inflammatory cytokines and toxic shock.  
According to instant specification, the claimed functional derivatives broadly include any peptide with any insertions, deletions, substitutions and modifications to the claimed peptide that do not alter the activity of the original polypeptides (see page 27, the 3rd paragraph of instant specification).  
Furthermore, the instant specification discloses that “The terms "fragments", "derivatives" and "functional derivatives" as used herein mean any of the peptides of the invention, specifically hB-1 mimetic peptides or hB-2 mimetic peptides as defined herein, with any insertions, deletions, substitutions and modifications to the peptide that do not interfere with their ability to therapeutically affect bacterial and other infections, as well as inflammations associated therewith, as described herein.” (see page 27, the 4th paragraph of instant specification).  
The issue at question is whether a person of ordinary skilled in the art would be able to determine what structural feature/amino acid sequence is required to have the functional characteristics required by being functional derivatives of the claimed peptide or not.

(a) actual reduction to practice and (b) disclosure of drawings or structural chemical formulas:
In the instant case, the instant specification discloses peptides of SEQ ID NOs: 28, 30, 32, 34, 36, 38, 40, 42 and 48 as examples of the instant claimed peptide.  The instant specification further discloses peptides of SEQ ID NOs: 29, 31, 33, 35, 37, 39, 41, 43 and 49 as examples of the functional derivative of SEQ ID NOs: 28, 30, 32, 34, 36, 38, 40, 42 and 48, respectively.  And each of these functional derivatives consists of the amino acid sequence of the peptide it derived from, with one d-Ala being added to both the N-terminus and the C-terminus of the peptide it derived from.  For example, SEQ ID NO: 28 is a peptide with the amino acid sequence VKEVATLS; and SEQ ID NO: 29 (the functional derivative of SEQ ID NO: 28) is a peptide with the amino acid sequence (D-Ala)VKEVATLS(D-Ala).  
Furthermore, SEQ ID NOs: 39, 41, 43 and 49 are tested in the working examples in instant specification.
Taken all these together, the instant specification fails to disclose what structural feature/amino acid sequence is required to have the functional characteristics required by being the claimed functional derivatives.  The instant specification does not describe a general correlation between structure and function for the claimed genus of functional derivatives.  

(c) sufficient relevant identifying characteristics in the way of complete/partial structure or physical and/or chemical properties or functional characteristics when coupled with known or disclosed correlation with structure:
As discussed above, in the instant case, based on the disclosure of instant specification, a person of ordinary skilled in the art would not be able to determine what structural feature/amino acid sequence is required to have the functional characteristics required by being functional derivatives of the claimed peptide.  
Short peptide mimetics of the B7-1 dimer interface with the required functional characteristics are unknown in the art.  However, peptides that meet all the structural requirements of instant claimed functional derivatives are known in the art.  For example, oxytocin disclosed in Yang et al (Expert Opin. Ther. Patents, 2014, 24, pages 29-46) is a nine-amino-acid cyclic peptide hormone; and it comprises the amino acid residues Leu, Asn, Ile and Gly, which are amino acid residues of the dimer interface of human B7-1 of SEQ ID NO: 14 (see page 31, Figure 1).  Although oxytocin meets all the structural requirements of instant claimed functional derivatives, since human having oxytocin still get the superantigen-mediated massive induction of inflammatory cytokines and the toxic shock of superantigens after infection, it is clear oxytocin does not have the functional characteristics of instant claimed functional derivatives.  Therefore, based on the state of art, a person of ordinary skilled in the art would not be able to determine what structural feature/amino acid sequence is required to have the functional characteristics required by being functional derivatives of the claimed peptide.

(d) representative number of samples:
In the instant case, the instant claimed genus of functional derivatives is extremely broad, including peptides of various amino acid sequences and/or various lengths.  For example, for a functional derivative with a defined length of 14 amino acid residues and comprising one of the amino acid residues of the dimer interface of human B7-1 of SEQ ID NO: 14 (Val, Leu, Ala, Ser, Gly, Met, Lys, Asn, Arg, Thr, Ile, Phe and Asp), even with the assumption that the rest 19 amino acids are limited to one of the 20 naturally occurring amino acids (which is not a claim limitation), it broadly includes 13X2013 different peptides.  And, as discussed in (a) and (b) above, the instant specification discloses only 9 species of functional derivatives claimed, and all these species of functional derivatives have the same type of modification (adding a d-Ala to both the N-terminus and the C-terminus of the peptide it derived from).  Considering the broadness and all the possible variations of the instant claimed genus of functional derivatives, the instant specification fails to provide sufficient examples to describe the entire genus of functional derivatives claimed. 
Taken all these together, considering the state of the art and the disclosure in instant specification, it is deemed that the instant specification fails to provide adequate written description for the claimed genus of functional derivatives; and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.

Response to Applicant's Arguments
19.	Applicant argues that “This rejection is obviated by the amendment to claim 4 without prejudice to delete the recitation of "functional fragments"."
20.	Applicant's arguments have been fully considered but have not been found persuasive. 
	Please note: due to Applicant's amendment to the claim, Yang et al (Expert Opin. Ther. Patents, 2014, 24, pages 29-46) is cited as a reference in instant rejection.
In response to Applicant’s arguments about instant rejection, the Examiner would like to point out that the lack of written description rejection set up in the previous office action is on both ”functional fragment" and "functional derivatives" recited in instant claim 4.  Therefore, deleting the recitation of "functional fragments" is insufficient to overcome instant rejection.  Thus, the rejection is deemed proper and is hereby maintained.

Claim Rejections - 35 U.S.C. § 112 paragraph (d)
21.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

22.	Claim 6 remains rejected under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
23.	(Revised due to Applicant's amendment to the claim) Claim 6 depends on claim 4; and claim 6 recites “…SEQ ID NO:46 (SGDMNIWPEYKNRTIFDITNNLSIV ILA)…”.  However, the isolated and purified peptide and functional derivative thereof recited in instant claim 4 is 6 to 14 amino acid residues in length.  Therefore, the scope of the isolated and purified peptide recited in instant claim 6 is broader than that of the isolated and purified peptide recited in instant claim 4.  Claim 6 does not further limit the scope of the isolated and purified peptide in claim 4; and claim 6 is improper dependent form for failing to further limit the subject matter of claim 4.   

Response to Applicant's Arguments
24.	Applicant argues that “As base claim 4 is now amended to recite for "pharmaceutically acceptable salts or esters of any of said peptides and functional derivatives thereof', this rejection is obviated.".
25.	Applicant's arguments have been fully considered but have not been found persuasive. 
In response to Applicant’s arguments about instant rejection, as stated in Section 23 above, in the instant case, due to Applicant's amendment to instant claim 4, the scope of the isolated and purified peptide recited in instant claim 6 remains broader than that of the isolated and purified peptide recited in instant claim 4.  Therefore, the rejection is deemed proper and is hereby maintained.

Obviousness Double Patenting 
26.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

27.	Claims 4 and 35 remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-12 of US patent 7060277 B2.
28.	Instant claims 4 and 35 are drawn to an isolated and purified peptide comprising at least one amino acid residue of the crystallographic dimer interface within a region of the extracellular domain of human B7-1, said region consisting of the amino acid sequence denoted by SEQ ID NO: 14, wherein said crystallographic dimer interface consists of amino acid residues Val-15, Leu-29, Ala-30, Ser-48, Gly-49, Asp-50, Met-51, Lys-58, Asn-59, Arg-60, Thr-61, Ile-62, Phe-63, Asp-64, Ile-65, Thr-66, Val-72, Leu-74 and Ala-75 of SEQ ID NO: 14, wherein said isolated and purified peptide further comprises at least 2 additional amino acid residues at its C-terminus and/or N-terminus, wherein said additional amino acid residues are consecutive amino acid residues of SEQ ID NO: 14 immediately adjacent to said at least one amino acid residue of said crystallographic dimer interface in SEQ ID NO: 14 and functional derivatives thereof, wherein said isolated and purified peptide or any of said derivatives thereof is of a length of from 6 to 14 amino acid residues, and pharmaceutically acceptable salts or esters of said peptide and of any of said functional derivatives thereof; and a pharmaceutical composition comprising as an active ingredient at least one such isolated and purified peptide, optionally further comprising a pharmaceutically acceptable carrier, diluent, adjuvant and/or excipient.
29.	Claims 1-12 of US patent 7060277 B2 are drawn to an isolated and purified peptide comprising the sequence Val-Gln-Tyr-Asn-Lys-Lys-Lys-Ala-Thr-Val-Gln-Glu-
Leu-Asp (SEQ ID NO: 13), wherein said isolated peptide does not have toxin agonist activity and is capable of antagonizing toxin-mediated activation of T lymphocytes and/or eliciting protective immunity against toxic shock induced by a pyrogenic exotoxin or by a mixture of pyrogenic exotoxins and protecting against toxic shock induced by a pyrogenic exotoxin or by a mixture of pyrogenic exotoxins; and a pharmaceutical composition comprising a peptide in accordance with any one of claims 1-11 and a pharmaceutically acceptable carrier, diluent, adjuvant and/or excipient.
	The isolated and purified peptide of SEQ ID NO: 13 (14 amino acids in length) recited in claims 1-12 of US patent 7060277 B2 is a functional derivative of the instant claimed isolated and purified peptide recited in instant claim 4.
	
30.	(Revised due to Applicant's amendment to the claim) For the same/similar reasoning/rational as the rejection set forth in Sections 27-29 above, instant claims 4 and 35 remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-8, 10-24, 26-30 and 33-48 of US patent 7189398 B2; claims 1-21 of US patent 8535672 B2; claims 1-3 of US patent 9546207 B2; claims 1-16 of US patent 9567367 B2; claims 1-22 of US patent 9963497 B2; and claims 1-17 of US patent 10280209 B2.

31.	(Revised due to Applicant's amendment to claims of co-pending Application No. 16/753083) For the same/similar reasoning/rational as the rejection set forth in Sections 27-29 above, instant claims 4 and 35 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 3, 6, 7, 15, 17, 19, 23, 26, 27, 49, 50, 52 and 53 of co-pending Application No. 16/753083.  
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Response to Applicant's Arguments
32.	Applicant argues that “Base claim 4 is now amended to directed to a peptide and a functional derivative thereof that is 6 to 14 amino acid residues in length, and pharmaceutically acceptable salts or esters of the peptide or functional derivative. Accordingly, it is respectfully submitted that the present claims are patentably distinct from the claims of the above-listed allegedly conflicting patents and application."
33.	Applicant's arguments have been fully considered but have not been found persuasive. 
In response to Applicant’s arguments about instant rejections, the Examiner appreciates Applicant's amendment to the claim in attempt to overcome these rejections.  However, in the instant case, Applicant's amendment to the claim is insufficient to overcome these rejections.  As an example, the isolated and purified peptide of SEQ ID NO: 13 (14 amino acids in length) recited in claims 1-12 of US patent 7060277 B2 is a functional derivative of the instant claimed isolated and purified peptide recited in instant claim 4.  Taken all these together, these ODP rejections are deemed proper.  And until a proper terminal disclaimer is filed and approved by the Office, these double patenting rejections are maintained.

New Rejections
Claim Rejections - 35 U.S.C. § 102(a)(1)
34.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

35.	 Claims 4 and 35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beck et al (WO 97/10839 A1).
The instant claims 4 and 35 are drawn to an isolated and purified peptide comprising at least one amino acid residue of the crystallographic dimer interface within a region of the extracellular domain of human B7-1, said region consisting of the amino acid sequence denoted by SEQ ID NO: 14, wherein said crystallographic dimer interface consists of amino acid residues Val-15, Leu-29, Ala-30, Ser-48, Gly-49, Asp-50, Met-51, Lys-58, Asn-59, Arg-60, Thr-61, Ile-62, Phe-63, Asp-64, Ile-65, Thr-66, Val-72, Leu-74 and Ala-75 of SEQ ID NO: 14, wherein said isolated and purified peptide further comprises at least 2 additional amino acid residues at its C-terminus and/or N-terminus, wherein said additional amino acid residues are consecutive amino acid residues of SEQ ID NO: 14 immediately adjacent to said at least one amino acid residue of said crystallographic dimer interface in SEQ ID NO: 14 and functional derivatives thereof, wherein said isolated and purified peptide or any of said derivatives thereof is of a length of from 6 to 14 amino acid residues, and pharmaceutically acceptable salts or esters of said peptide and of any of said functional derivatives thereof; and a pharmaceutical composition comprising as an active ingredient at least one such isolated and purified peptide, optionally further comprising a pharmaceutically acceptable carrier, diluent, adjuvant and/or excipient.
Beck et al teach an isolated and purified peptide of SEQ ID NO: 37 consisting of the amino acid sequence Phe-Ala-Asp-Val-Ala-Thr-amide; and a pharmaceutical composition comprising such peptide as an active ingredient, for example, page 12, lines 3-4; and claims 14 and 17.  The isolated and purified peptide of SEQ ID NO: 37 in Beck et al comprises amino acids 15-17 of instant SEQ ID NO: 14 (underlined) and it is 6 amino acids in length.  Therefore, it meets the limitations of instant claims 4 and 35.
Since the reference teaches all the limitations of instant claims 4 and 35; the reference anticipates instant claims 4 and 35.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI N KOMATSU whose telephone number is (571)270-3534. The examiner can normally be reached Mon-Fri 8am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 5712703062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/LI N KOMATSU/Primary Examiner, Art Unit 1658